DETAILED OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Refusal- Claim Rejection under 35 U.S.C. §112(a) and (b).
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The line quality is roughly drawn, the perspective views are poorly executed and the drawings lack clear description of the contours and surfaces of the claim. Further, the views all show a different design and are all improperly formed perspective views. For this reason, the three dimensional appearance and scope are not consistently shown and described.  One of skill in the art must resort to conjecture in order to determine the claimed appearance of the rail for shoe upper.
A. All of the views are described as perspective views, however they all show the subject matter from different viewpoints. The disclosure does not clearly describe the way in which the views combine to form one article. One of skill in the art must resort to conjecture in order to determine the exact position of each perspective view. 
B. The scope of the claim is unclear because dashed lines are shown connected to solid lines, surface shading is not applied and the specification lacks a descriptive statement. It’s not clear where the claim boundary is and whether or not the surface inside of solid lines and adjacent broken lines forms a part of the claim to any extent. Further, it is not clear if the corner of the broken line edge is claimed. It may be shown in solid line or it may be broken line that meets solid line. Lastly, the specification does not include a description of the meaning and purpose of the broken lines. One of skill in the art must resort to conjecture in order to decipher the scope of the claim. See below.

    PNG
    media_image1.png
    607
    673
    media_image1.png
    Greyscale

C. Lines are poorly drawn and the figures lack surface shading to clarify the appearance and shape of the surfaces. The undulating, lack of precision of the lines does not show an enabled, definite shape of the design or thickness of the edges.

    PNG
    media_image2.png
    616
    684
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    395
    748
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    329
    560
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    341
    465
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    1068
    1526
    media_image6.png
    Greyscale


Due to the lack of disclosure and due to the poor quality of the drawing, the appearance of the claimed design cannot be determined.  Hence, the claim cannot be understood and is indefinite.
It is not believed that the disclosure of the claimed design can be completed without the introduction of new matter.

The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112, first paragraph).  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.
Conclusion
Accordingly, the claim is rejected under 35 U.S.C. 112(a) and (b) for indefiniteness of disclosure.  
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 9:00- 5:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Rosati can be reached on 571-270-3536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Note on Correspondence
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview: jennifer.watkins@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file." 
Please see MPEP 502.03 II (Article 5) for more details.
/JENNIFER L WATKINS/Examiner, Art Unit 2915